Case: 19-12044    Date Filed: 05/01/2020   Page: 1 of 10



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-12044
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:12-cr-00005-CG-N-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

MICHAEL LASSITER,

                                                            Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                        ________________________

                                 (May 1, 2020)

Before MARTIN, ANDERSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Appellant Michael Lassiter is currently serving a term of supervised release
              Case: 19-12044      Date Filed: 05/01/2020    Page: 2 of 10



following a federal conviction for failing to register as a sex offender. Proceeding

pro se, Appellant challenges the district court’s order denying his petition for 119

days’ credit for time served. Because we conclude that the district court lacked

jurisdiction to entertain Appellant’s petition for sentencing credit, we remand for

the district court to vacate its order and dismiss the petition.

I.    PROCEDURAL HISTORY

      In 1998, Appellant was convicted of molestation of a juvenile in Louisiana.

He later moved to Florida, where he registered as a sex offender in May 2011.

After moving from Florida to Alabama, however, Appellant did not register with

local authorities. In 2012, Appellant pled guilty in the Southern District of

Alabama to one count of failing to register as a sex offender, in violation of 18

U.S.C. § 2250(a). The district court imposed a sentence of 33 months’

imprisonment and 240 months’ supervised release before returning Appellant to

Florida state custody to serve a soon-to-be-imposed state sentence. According to

Appellant, the Florida court imposed a 33-month sentence and ordered that the

sentence run concurrently with his federal sentence.

      After state authorities released Appellant to federal custody in 2014,

Appellant moved the district court for the Southern District of Alabama for a nunc

pro tunc order informing the Bureau of Prisons that his federal sentence should run

concurrently with his state sentence. The district court denied the motion,


                                            2
              Case: 19-12044    Date Filed: 05/01/2020    Page: 3 of 10



informing Appellant that it had no authority to revise his federal sentence to make

it run concurrently with an already-served state sentence and that he should seek an

administrative remedy with the Bureau of Prisons.

      After Appellant’s release from prison, the district court revoked his

supervised release three times, resulting in additional terms of imprisonment and

supervised release. On September 14, 2018, while incarcerated for his third

supervised-release violation at the Federal Correctional Institute, Marianna in

Florida (“FCI Marianna”), Appellant filed a “Motion to Obtain Kayfez Credit” in

the Southern District of Alabama seeking a 119-day reduction in his sentence

pursuant to Kayfez v. Gasele, 993 F.2d 1288 (7th Cir. 1993) (vacating a district

court’s denial of a federal prisoner’s 28 U.S.C. § 2241 petition for sentencing

credit under 18 U.S.C. § 3585(b)). In his motion, which the court entered on

Appellant’s criminal docket, Appellant argued that he had served his 33-month

concurrent terms of imprisonment for failing to register as a sex offender in Florida

and was entitled to sentencing credit for 119 days that he spent in federal custody

after his concurrent prison terms had expired.

      The district court denied the motion in an order issued on March 13, 2019

and sent notice of its order to Appellant’s last known address, FCI Marianna. A

separate judgment was not entered on the docket. Although the court’s notice was

returned undeliverable, Appellant learned of the court’s order and filed a notice of


                                          3
              Case: 19-12044       Date Filed: 05/01/2020   Page: 4 of 10



appeal from the endorsed order via mail. The envelope containing his notice of

appeal was postmarked May 22, 2019 and showed that Appellant was then

incarcerated at the Federal Correctional Institution, Yazoo City in Mississippi

(“FCI Yazoo City”).

      On appeal, we issued a jurisdictional question to the parties, asking whether

Appellant’s “Motion to Obtain Kayfez Credit” should be construed as a civil or

criminal motion and whether the notice of appeal was timely to the extent that the

civil rules applied. Only the Government responded, and we ordered that the

jurisdictional question be carried with the case. During the pendency of this

appeal, Appellant was released from federal custody, but he remains subject to the

terms of his supervised release.

II.   DISCUSSION

      A.     Appellate Jurisdiction
      We begin by resolving the jurisdictional issue posed to the parties. We have

an independent obligation to ensure that we have jurisdiction to entertain an

appeal, and we review our subject matter jurisdiction de novo. Pinson v.

JPMorgan Chase Bank, Nat’l Ass’n, 942 F.3d 1200, 1206 (11th Cir. 2019). Here,

we conclude that the proceeding below was civil in nature and that Appellant’s

notice of appeal was timely filed under the civil rules. Accordingly, insofar as




                                            4
              Case: 19-12044     Date Filed: 05/01/2020    Page: 5 of 10



Federal Rule of Appellate Procedure 4, with its time limits for filing an appeal, is

concerned, we have jurisdiction over this appeal.

      As an initial matter, we conclude that the civil rules, not the criminal rules,

govern this appeal because we construe Appellant’s “Motion to Obtain Kayfez

Credit” as a petition for a writ of habeas corpus under 28 U.S.C. § 2241.

Appellant’s reliance on Kayfez is telling. There, a federal prisoner filed a § 2241

petition seeking credit under 18 U.S.C. § 3585(b) for time spent in presentencing

detention. Kayfez, 993 F.2d at 1289. Here, Appellant seeks analogous relief—

credit for time spent in custody beyond his term of imprisonment—and he did not

invoke any other authority on which his sentence might have been reduced. See

United States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010) (noting that a

district court’s authority to modify a prison sentence is “narrowly limited” under

18 U.S.C. § 3582(c)). Moreover, we have recognized that § 2241 provides a

vehicle for receiving sentencing credit. See McCarthan v. Dir. of Goodwill Indus.-

Suncoast, Inc., 851 F.3d 1076, 1092–93 (11th Cir. 2017) (en banc) (noting that 28

U.S.C. § 2255(e)’s “saving clause” permits federal prisoners to “file a [§ 2241]

petition for a writ of habeas corpus to challenge the execution of his sentence, such

as the deprivation of good-time credits”); see also United States v. Nyhuis, 211
F.3d 1340, 1345 (11th Cir. 2000) (“A claim for credit for time served is brought

under 28 U.S.C. § 2241 after the exhaustion of administrative remedies.”).


                                          5
              Case: 19-12044      Date Filed: 05/01/2020   Page: 6 of 10



Accordingly, we apply the civil rules to determine whether we have jurisdiction to

entertain this appeal.

      “The timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Green v. Drug Enf’t Admin., 606 F.3d 1296, 1300 (11th Cir. 2010)

(alteration accepted) (quoting Bowles v. Russell, 551 U.S. 205, 214 (2007)).

When, as here, the United States is a party to a civil suit, a notice of appeal must be

filed within 60 days after “entry of the judgment or order appealed from.” Fed. R.

App. P. 4(a)(1)(B)(i). The date that a judgment or order is “entered,” which event

triggers the 60-day limitation period, depends on whether Federal Rule of Civil

Procedure 58(a) requires that a judgment be set out in a separate document. Fed.

R. App. P. 4(a)(7)(A). When Rule 58(a) does not require a separate document, the

time to appeal runs from the date the judgment or order is entered on the docket.

Fed. R. App. P. 4(a)(7)(A)(i). When a separate document is required, however, the

time to appeal runs from the earlier of (1) the date that the judgment or order is set

out in a separate document or (2) 150 days after entry of the judgment or order.

Fed. R. App. P. 4(a)(7)(A)(ii).

      Here, a separate document was required. Under Rule 58(a), “[e]very

judgment and amended judgment must be set out in a separate document” unless

the order disposes of a motion “(1) for judgment under Rule 50(b); (2) to amend or

make additional findings under Rule 52(b); (3) for attorney’s fees under Rule 54;


                                           6
              Case: 19-12044      Date Filed: 05/01/2020    Page: 7 of 10



(4) for a new trial, or to alter or amend the judgment, under Rule 59; or (5) for

relief under Rule 60.” Fed. R. Civ. P. 58(a). Because Appellant’s “Motion to

Obtain Kayfez Credit” was a § 2241 habeas petition, not a motion exempted from

the separate-document requirement, Rule 58(a) required that the judgment be set

out in a separate document. Id. The clerk, however, did not issue a separate

document. Thus, the 60 days to appeal did not begin to run until 150 days after the

district court entered its March 13, 2019 order denying Appellant’s habeas petition.

Fed. R. App. P. 4(a)(1)(B)(i), (a)(7)(A)(ii). That gave Appellant a total of 210

days from March 13, 2019 to file a notice of appeal.

      Pursuant to the prison mailbox rule, Appellant’s notice of appeal was

deemed filed on the date stamped on the envelope containing the notice, May 22,

2019, which was only 70 days after the court’s order and well within his 210-day

window for filing a notice of appeal. Jeffries v. United States, 748 F.3d 1310,

1314 (11th Cir. 2014) (“Under the prison mailbox rule, a pro se prisoner’s court

filing is deemed filed on the date it is delivered to prison authorities for mailing.”

(quotation marks omitted)); Fed. R. App. P. 4(c)(1) (providing that an inmate’s

notice of appeal “is timely if it is deposited in the institution’s internal mail system

on or before the last day for filing” and there is “evidence (such as a postmark or

date stamp) showing that the notice was so deposited and that postage was

prepaid”). Because Appellant timely filed his notice of appeal, we retain


                                           7
                Case: 19-12044       Date Filed: 05/01/2020       Page: 8 of 10



jurisdiction under Federal Rule of Appellate Procedure 4 to entertain this appeal.

See Green, 606 F.3d at 1300.1

       B.      The District Court’s Jurisdiction

       The Government argues, however, that there is another reason that the

district court lacked jurisdiction over Appellant’s petition for sentencing credit:

Appellant filed the petition in the wrong court. Here, we agree with the

Government.

       We review de novo whether the district court had jurisdiction over a federal

habeas petition. Holland v. Sec’y, Fla. Dep’t of Corr., 941 F.3d 1285, 1287 (11th

Cir. 2019). “District courts are limited to granting habeas relief ‘within their

respective jurisdictions.’” Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (quoting

28 U.S.C. § 2241(a)). Under the plain language of § 2241, “jurisdiction lies in

only one district: the district of confinement.” Id. at 443. Accordingly, “[s]ection

2241 petitions may be brought only in the district court for the district in which the

inmate is incarcerated.” Fernandez v. United States, 941 F.2d 1488, 1495 (11th

Cir. 1991) (holding that the district court for the Southern District of Florida lacked




1
  We note that Appellant’s release from prison did not moot this appeal because he continues to
serve a term of supervised release that could be altered if he succeeded on the merits. See
Dawson v. Scott, 50 F.3d 884, 886 & n.2 (11th Cir. 1995) (holding that being released from
federal custody did not moot the appeal of a habeas petitioner who sought credit for time spent in
a halfway house because he was still serving his term of supervised release and success in his
case could alter his term of supervised release).
                                                8
                Case: 19-12044        Date Filed: 05/01/2020       Page: 9 of 10



jurisdiction over a § 2241 petition challenging the Parole Commission’s denial of

parole because the inmate was incarcerated in a federal institution in Minnesota).

       Here, the district court lacked jurisdiction to entertain Appellant’s “Motion

to Obtain Kayfez Credit,” which we construe as a § 2241 habeas petition.

Although Appellant was then incarcerated at FCI Marianna in the Northern District

of Florida, he did not file his § 2241 petition in that district, as required by statute.

Padilla, 542 U.S. at 442–43; Fernandez, 941 F.2d at 1495. Instead, he sought

relief in the Southern District of Alabama. Although the district court for the

Southern District of Alabama had sentenced Appellant, it had no jurisdiction to

entertain his § 2241 petition for sentencing credit when Appellant was incarcerated

in another district. See United States v. Plain, 748 F.2d 620, 621 n.3 (11th Cir.

1984) (holding that the sentencing court, the district court for the Southern District

of Florida, lacked jurisdiction to entertain a § 2241 petition challenging the Parole

Commission’s actions because the inmate was incarcerated in the Northern District

of Florida). Accordingly, we remand the case for the district court to vacate its

order denying Appellant’s petition for sentencing credit and to dismiss the petition

for lack of jurisdiction. 2


2
  We note that Appellant has already sought identical relief in a court of competent jurisdiction.
While incarcerated at FCI Yazoo City, the institution from which Appellant filed his notice of
appeal to this Court, Appellant filed a § 2241 petition in the Southern District of Mississippi
seeking 119 days’ credit for time served. Because Appellant had failed to exhaust his
administrative remedies with the Bureau of Prisons, the district court for the Southern District of
Mississippi dismissed his petition without prejudice.
                                                 9
              Case: 19-12044    Date Filed: 05/01/2020   Page: 10 of 10



III.   CONCLUSION

       We remand this case to the district court. On remand, the district court

should vacate its order denying Appellant’s § 2241 petition, styled as a “Motion to

Obtain Kayfez Credit,” and enter an order dismissing the petition without prejudice

for lack of jurisdiction.

       REMANDED.




                                         10